            Case 1:19-cv-01356-DLC Document 21 Filed 06/20/19 Page 1 of 2

353 NORTH CLARK STREET, CHICAGO, ILLINOIS 60654




                                                                     Elizabeth A. Edmondson
June 20, 2019                                                        Tel +1 212 891 1606
                                                                     eedsmondson@jenner.com
VIA ECF

The Honorable Denise L. Cote
United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, NY

Re:       Watson v. Kellogg Sales Company, Case No. 1:19-cv-1356-DLC
          Request to Modify Briefing Schedule on Motion to Dismiss First Amended Complaint

Dear Judge Cote:

We represent Defendant Kellogg Sales Company in the above-referenced case. We write to
request a modified briefing schedule on Kellogg’s motion to dismiss Plaintiffs’ First Amended
Complaint.

After Kellogg moved to dismiss the initial Complaint, Plaintiffs filed a First Amended Complaint
on Sunday, June 16. The First Amended Complaint differs significantly from the initial
Complaint. Among other things, it:

         Alleges that Kellogg’s use of the term “Grahams” violated various FDA food labeling
          regulations not referenced in the initial Complaint;

         Includes different allegations relating to consumers’ understanding of the challenged
          labeling;

         Includes a new claim under the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301;

         Joins five new named Plaintiffs from California, Idaho, Illinois, Kansas, and Washington;
          and

         Asserts new claims under the consumer protection laws of all fifty states on behalf of a
          nationwide class.

Kellogg’s motion to dismiss is currently due on Monday, July 1. Kellogg needs additional time to
investigate and research these new claims and to prepare a motion to dismiss. Pursuant to Section
I(E) of this Court’s standing order, and in light of the significant new allegations in the First
Amended Complaint, Kellogg respectfully requests that the Court enter the following briefing
schedule on its motion to dismiss the First Amended Complaint:



CHICAGO    LONDON    LOS ANGELES    NEW YORK      WASHINGTON, DC     WWW.JENNER.COM
          Case 1:19-cv-01356-DLC Document 21 Filed 06/20/19 Page 2 of 2
The Honorable Denise L. Cote
June 20, 2019
Page 2

   July 19, 2019: Deadline for Kellogg to file motion to dismiss;
   August 9, 2019: Deadline for Plaintiffs to oppose Kellogg’s motion to dismiss;
   August 23, 2019: Deadline for Kellogg to file reply brief.

This is Kellogg’s first request for a modified briefing schedule. (Kellogg previously had additional
time to file its initial motion to dismiss due to a waiver of service and submitted to the Court an
agreed-upon briefing schedule on its motion to dismiss, which was mooted when Plaintiff filed his
First Amended Complaint.) The proposed schedule tracks the earlier schedule: it extends
Kellogg’s deadline to move to dismiss; gives Plaintiffs three weeks to oppose Kellogg’s motion to
dismiss; and gives Kellogg two weeks to file its reply brief.

I have conferred with Plaintiffs’ counsel, Spencer Sheehan, who advises that he has no objection
to Kellogg’s proposed briefing schedule.



                                                             Respectfully submitted,

                                                             /s/ Elizabeth A. Edmondson____




                                                 2
